DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 4-6, 9-11 are rejected under 35 U.S.C. 102 (a) (1) as being  anticipated by Zemel et al (Zemel).

Referring to the claim 1  Zemel teaches, a planar flexible contact arrangement (Fig 10 item 100 flexible plasma emitter paragraph [0107]) , comprising:  

a contact surface (item 170 backing layer is the contact surface [0107]) configured for contact on a body region of a living beings (See Fig 16 item 162 human tissue or skin where the device 161 is in touch with the skin 162), 
at least one electrode (item 140 conductor or electrode paragraph [0107]) arranged above the contact surfaced (item 170)  a dielectric material (item 120 dielectric material paragraph [0107]) embedding the at least one electrode (140), wherein the at least one electrode has a supply line for an AC high voltage to form a dielectric barrier plasma; (See paragraphs [0027]) [0092]) and at least one sensor  (item 120 sensor stud paragraph [0107]) for ascertaining at least one parameter of the body region (See paragraph [0027]).  


    PNG
    media_image1.png
    333
    537
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    129
    388
    media_image2.png
    Greyscale



Referring to the claim 2 Zemel teaches, the contact arrangement as claimed in claim 1, wherein the  at least one sensor is connected to an electric voltage. (paragraphs [0026] and [0027] where Zemel teaches that the sensor functions and how it is connected to a controller and power supply to perform the sensing functions).

Referring to the claim 4  Zemel teaches the contact arrangement as claimed in claim 1 wherein the  at least one sensor is configured for measuring a local temperature in the body region.   (See paragraphs [0026], [0027] where Zemel teaches local temperature of tissue due to plasma exposure)

Referring to the claim 5  Zemel teaches the contact arrangement as claimed in claim 1 wherein the  at least one sensor

Referring to the claim 6  Zemel teaches the contact arrangement as claimed in claim l wherein the  at least one sensor is for measuring the pH value in the body region. (See paragraph [0089] where changing the pH value of the tissue and using the exposure indicator). 

Referring to the claim 9  Zemel teaches the contact arrangement as claimed in claim 1, further comprising: a terminal arrangement to a supply voltage for the at least one sensor

Referring to the claim 10  Zemel teaches the contact arrangement as claimed in claim 1. further comprising: a battery arrangement for the supply voltage for the at least one integrated sensor  (See Fig 15 and paragraphs [0026] [0027] and [0092] where Zemel teaches a terminal arrangement to a supply voltage for the electrode as well as controller and processor).

Referring to the claim 11  Zemel teaches the contact arrangement as claimed in claim 1. further comprising:  a high-voltage step for generating the AC high voltage for the at least one electrode  from an output voltage of a battery arrangement of the contact arrangement.   (see Fig 16 and Paragraphs [0026] [0027] and [0092])

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US2013/0345620 by Zemel. 

Referring to the claim 3  Zemel teaches the contact arrangement as claimed in claim 1 Zemel is silent on wherein the
However, See paragraphs [0036] [0038] [0105]  where Zemel teaches the reactive oxygen chemical species and monitoring them.  Hence, it is obvious to a person with ordinary skill in the art before the effective date of filing the instant  invention to sense the oxygen saturation in the body region in order to treat a particular treatment of the skin such as antibacterial and ant fungal treatments. 

Referring to the claim 7  Zemel teaches the contact arrangement as claimed in claim I Zemel does not explicitly teaches wherein the at least one sensor comprises  multiple sensors for the same measurement parameter, and are arrangeable at different points of the body region.   

However, Zemel teaches using sensors for large area of treatment at multiple points and monitoring certain parameters ( See paragraphs [0026][0027] and [0088]).

Hence it is obvious to  person with ordinary skill in the art before the effective filing date of the instant application to adapt the various embodiments of the Zemel in to one single embodiment and use multiple sensors for the same measurement parameter at different locations of the treatment region of the skin.

Referring to the claim 8  Zemel teaches the contact arrangement as claimed in claim I but does not explicitly teach wherein the at least one sensor comprises  multiple sensors, which differ from one another and detect  different measurement parameters. However, using paragraphs [0026] [0027] and [0088] teachings it is obvious to a person with ordinary skill in the art to incorporate the multiple sensors for multiple parameter monitoring while treating an area of the skin. 

Conclusion

Claims 1-11 are rejected over prior art.

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 

Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.

See the examiner recorded prior art : US2017/0094769, 20120259270,  US20200069956, US10265116, US20170232132, US20170231680. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        6/17/2022